232 F.2d 890
Hugh GANTv.Chesley H. LOONEY, Warden, United States Penitentiary, Leavenworth, Kansas.
No. 5294.
United States Court of Appeals Tenth Circuit.
March 23, 1956.

Appeal from the United States District Court for the District of Kansas.
William W. Morris, Denver, Colo., for appellant.
William C. Farmer, U. S. Atty., and Selby S. Soward, Asst. U. S. Atty., Topeka, Kan., for appellee.
Before BRATTON, Chief Judge, and HUXMAN and MURRAH, Circuit Judges.
PER CURIAM.


1
Affirmed without opinion.